Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 29, 2022.
Claims 1-23 have been examined. 

Claim Objections
2a. Please consider to amend claim 1 as proposed below:

1. A method for deploying a web application including a plurality of binary objects, each corresponding to a class file, the method comprising: 
isolating from the plurality of class files a class file in which a run-time behavior occurs; 
updating the class file to produce a modified class file that does not have the behavior; 
testing performance of the modified class file; 
writing metadata to [[for]]the class file; 
storing the class file in a dynamic configuration database; 
recognizing the modified class file as being modified; 
using a cron job processor, reading the metadata; 
compiling the modified class file into binary code; 
using the metadata, inducting into the application, in a run-time environment, the binary code corresponding to the modified class file; 
executing the binary code corresponding to the modified class file instead of binary code corresponding to the class file in which the run-time behavior occurs; 
after the executing, removing the binary code corresponding to the class file in which the run-time behavior occurs from the run-time environment.

2b. There are a first executable object and a second executable object. So “the executable object” shoud specify either “first” or “second.” Please consider to amend claim 17 as proposed below:

17. A method for deploying web applications, the method comprising: 
running a web application on a virtual machine, the web application: 
providing to a first user a service; and 
including an old class file; 
updating the old class file to form a new class file; 
storing the new class file in a dynamic configuration database; 
in response to a query from a user identifying the application, from among a plurality of applications, as corresponding to the query; 
selecting, in a run-time environment of the application, from a first executable object having a class identifier and a second executable object having the same class identifier, the second executable object corresponding to the new class file, and not to the old class file; and 
inducting into the web application: 
only the second executable object corresponding to the new class file; and not executable objects corresponding to all other parts of the web application.


Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims  are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “testing performance of the modified class file without rebuilding an entirety of the web application; writing metadata to for class file; storing the class file in a dynamic configuration database; recognizing the modified class file as being modified; using a cron job processor, reading the metadata; compiling the modified class file into binary code; using the metadata, inducting into the application, in a run-time environment, the binary code corresponding to the modified class file; executing the binary code instead of binary code corresponding to the class file in which the run-time behavior occurs; and after the executing, removing the binary code corresponding to the class file in which the run-time behavior occurs from the run-time environment” in independent claim 1, and

“updating the class file to form a new class file; storing the new class file in a dynamic configuration database; in response to a query from a user identifying the application, from among a plurality of applications, as corresponding to the query; selecting, in a run-time environment of the application, from a first executable object having a class identifier and a second executable object having the same class identifier, the executable object corresponding to the new class file, and not to the old class file, and inducting into the web application: only the executable object corresponding to the new class file; and not executable objects corresponding to all other parts of the web application” in independent claim 17, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,321,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader versions of patent claims.

US Patent 11,321,063
Present Application
1. A method for deploying a web application including a plurality of binary objects, each corresponding to a class file, the method comprising: isolating from the plurality of class files a class file in which a run-time behavior occurs; updating the class file to produce a modified class file that does not have the behavior; testing performance of the modified class file; writing metadata to for class file; storing the class file in a dynamic configuration database; recognizing the modified class file as being modified; using a cron job processor, reading the metadata; compiling the modified class file into binary code; using the metadata, inducting into the application, in a run-time environment, the binary code corresponding to the modified class file; executing the binary code instead of binary code corresponding to the class file in which the run-time behavior occurs; after the executing, removing the binary code corresponding to the class file in which the run-time behavior occurs from the run-time environment; wherein the updating the class file includes updating only the class file.

17. A method for deploying web applications, the method comprising: running a web application on a virtual machine, the web application: providing to a first user a service; and including an old class file; updating the class file to form a new class file; storing the new class file in a dynamic configuration database; in response to a query from a user identifying the application, from among a plurality of applications, as corresponding to the query; selecting, in a run-time environment of the application, from a first executable object having a class identifier and a second executable object having the same class identifier, the executable object corresponding to the new class file, and not to the old class file; when the web application is a first web application that provides a first service to a first user, the new class file is a first new class file, and the query is a first query: running a second web application on second virtual machine, the second web application: providing to a second user a second service that is different from the first service; and including a second old class file; updating the second old class file to form a second new class file; storing the second old class file in the dynamic configuration database; in response to a second query from a second user: identifying in the plurality of applications the second application as being associated with the second query; and selecting, in a run-time environment of the second application, from a first executable object having a class identifier and a second executable object having the same class identifier, the executable object corresponding to the second new class file; and storing, in the dynamic configuration database: first metadata corresponding to the first new class file; and second metadata corresponding to the second new class file.
1. A method for deploying a web application including a plurality of binary objects, each corresponding to a class file, the method comprising: isolating from the plurality of class files a class file in which a run-time behavior occurs; updating the class file to produce a modified class file that does not have the behavior; testing performance of the modified class file without rebuilding an entirety of the web application; writing metadata to for class file; storing the class file in a dynamic configuration database; recognizing the modified class file as being modified; using a cron job processor, reading the metadata; compiling the modified class file into binary code; using the metadata, inducting into the application, in a run-time environment, the binary code corresponding to the modified class file; executing the binary code instead of binary code corresponding to the class file in which the run-time behavior occurs; and after the executing, removing the binary code corresponding to the class file in which the run-time behavior occurs from the run-time environment.

17. A method for deploying web applications, the method comprising: running a web application on a virtual machine, the web application: providing to a first user a service; and including an old class file; updating the class file to form a new class file; storing the new class file in a dynamic configuration database; in response to a query from a user identifying the application, from among a plurality of applications, as corresponding to the query; selecting, in a run-time environment of the application, from a first executable object having a class identifier and a second executable object having the same class identifier, the executable object corresponding to the new class file, and not to the old class file; and inducting into the web application: only the executable object corresponding to the new class file; and not executable objects corresponding to all other parts of the web application.



Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2019/0087210 to Dowling et al. discloses a hook engine executing in a bytecode runtime environment identifies, for a bytecode application, a source DLL to replace with a hooked DLL.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192